Russell, C. J.
1. The trial judge did not err in sustaining the demurrer to the twenty-third paragraph of the answer, wherein the defendant pleaded that the failure to comply with the “blow-post law,” as embodied in sections 2675, 2676, and 2677 of the Civil Code, was not, as a matter of law, negligence on the part of the defendant relatively to the transaction in question, and in thereafter striking that paragraph of the answer. Seaboard Air-Line Ry. v. Blackwell, 143 Ga. 237 (84 S. E. 472).
2. Whether the plaintiff’s son, by exercising ordinary care for his own safety, could have avoided the injury which resulted in his death was a jury question; and in view of the evidence as to the defendant’s failure to comply with the provisions of the “blow-post law,” there is sufficient testimony as a whole to support the jury’s finding in favor of the plaintiff.
3. The verdict having been approved by the trial judge, and there being no complaint that any error was committed in the trial, other than the alleged error in striking the portion of the defendant’s answer referred to above, the judgment overruling the motion for a new trial, based only on the general grounds, will not be disturbed. Judgment affirmed.
Note. A writ of error from the Supreme Court of the United States was granted in this case.